Exhibit 10.1
 
PREFERRED STOCK REPURCHASE
AND WARRANT CANCELLATION AGREEMENT
 
PREFERRED STOCK REPURCHASE AND WARRANT CANCELLATION  AGREEMENT (this
“Agreement”) dated as of June 16, 2016, by and among Elizabeth Arden, Inc., a
Florida corporation (the “Company”), Revlon, Inc., a Delaware corporation
(“Ultimate Parent”), Revlon Consumer Products Corporation, a Delaware
corporation and wholly-owned subsidiary of Ultimate Parent (“Operating Parent”
and, collectively with Ultimate Parent, “Parent”), RR Transaction Corp., a
Florida corporation and a wholly-owned direct subsidiary of Operating Parent
(“Acquisition Sub”), Nightingale Onshore Holdings L.P., a Delaware limited
partnership (“Nightingale Onshore”), and Nightingale Offshore Holdings L.P., a
Delaware limited partnership (“Nightingale Offshore” and, together with
Nightingale Onshore, “Nightingale”).
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Parent, Acquisition Sub and the Company have entered into an Agreement and Plan
of Merger (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”), providing for, among other things, the merger of
Acquisition Sub with and into the Company, with the Company continuing as the
surviving corporation and wholly-owned subsidiary of Parent in such merger (the
“Merger”);
 
WHEREAS, Nightingale is the beneficial owner in the aggregate of 50,000 shares
of Series A Serial Preferred Stock of the Company, par value $0.01 per share
(the “Preferred Stock”), and warrants for the purchase of up to 2,452,267 shares
of common stock, par value $0.01 per share, of the Company (the “Warrants”), and
is party to that certain Shareholders Agreement, dated as of August 19, 2014,
with the Company (the “Shareholders Agreement”);
 
WHEREAS, in order to induce Parent and Acquisition Sub to enter into the Merger
Agreement, the Company and Nightingale have agreed to enter into this Agreement
and abide by the covenants and obligations set forth herein; and
 
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 
ARTICLE I
 
REDEMPTION OF PREFERRED STOCK; CANCELLATION OF WARRANTS
 
Section 1.1          Redemption of Preferred Stock; Cancellation of Warrants. 
On the Closing Date (whenever that may be), (a) Nightingale shall irrevocably
sell to the Company, and the Company shall purchase from Nightingale, all right,
title and interest in and to the Preferred Stock, free and clear of any liens
and encumbrances, for a cash purchase price equal to the amount payable pursuant
to Section 7(a)(ii) of the Articles of Amendment to the Amended and Restated
Articles of Incorporation of the Company Designating Series A Serial Preferred
Stock (the “Preferred Stock Designation”) for each share of Preferred Stock in
respect of a Change of Control Date (as defined in the Preferred Stock
Designation) occurring on the Closing Date (the “Purchase Price”), and (b) the
Warrants and the Shareholders Agreement and any other agreement between the
Company or any of its subsidiaries on the one hand and Nightingale or any of its
affiliates on the other hand (other than this Agreement)  shall irrevocably
terminate and be of no further force or effect, excluding, for the avoidance of
doubt, the provisions of any such agreements which are intended to survive the
agreement’s termination in accordance with the terms thereof, and, provided,
that any agreements for the benefit of the directors of the Company who were
appointed by Nightingale pursuant to the Shareholders Agreement shall remain in
effect in accordance with their terms.  As long as this Agreement is in effect,
the provisions of this Agreement shall supersede and replace the notice
procedures set forth in Section 7(b) of the Preferred Stock Designation. 
Nightingale hereby irrevocably waives any and all consent or approval rights it
possesses, if any, under the Shareholders Agreement with respect to the
Company’s entry into, and consummation of transactions contemplated by, the
Merger Agreement.
 

--------------------------------------------------------------------------------

 
Section 1.2          Closing.  The closing of the transactions contemplated by
Section 1.1(a) (the “Nightingale Closing”) shall occur at the Closing, effective
as of the Effective Time.
 
Section 1.3          Closing Deliverables.
 
(a)            At the Nightingale Closing, Nightingale shall deliver to the
Company and Parent:
 
(i)            a duly executed signature page of Nightingale to a termination of
Warrants and Shareholders Agreement in a form to be mutually agreed among the
parties hereto; and
 
(ii)            certificates complying with the provisions of Section 1445 of
the Internal Revenue Code of 1986, as amended (the “Code”), to the effect that
each of Nightingale Onshore and Nightingale Offshore is not a “foreign person”
within the meaning of Section 1445 of the Code.
 
(b)            At the Nightingale Closing, the Company shall deliver to
Nightingale:
 
(i)            payment of immediately available funds in the amount of the
Purchase Price by wire transfer to an account number specified by Nightingale at
least three days prior to the Nightingale Closing; and
 
(ii)            a duly executed signature page of the Company to a termination
of Warrants and Shareholders Agreement in a form to be mutually agreed among the
parties hereto.
 
Section 1.4          Further Assurances.  Nightingale hereby agrees to execute
and deliver such further instruments of sale, transfer, conveyance, assignment,
release termination and confirmation as the Company or Parent may reasonably
request in order to effect the purchase of the Preferred Stock by the Company
and termination of the Warrants and the Shareholders Agreement as contemplated
by this Agreement.
 
-2-

--------------------------------------------------------------------------------

 
Section 1.5          Withholding.  The Company shall be entitled to deduct and
withhold from the amounts payable under this Agreement such amounts as are
required to be deducted and withheld under the Code and any other applicable tax
laws.  Any such deducted and withheld amount shall be treated as though it had
been paid to the person in respect of which such withholding was required,
provided that the Company timely pays over such deducted and withheld amount to
the applicable taxing authority.
 
ARTICLE II

MISCELLANEOUS
 
Section 2.1          Termination.  This Agreement shall terminate in its
entirety upon the termination of the Merger Agreement in accordance with its
terms or by the mutual written agreement of the parties hereto; provided,
however, that the provisions of this Article II (Miscellaneous) shall survive
any termination of this Agreement.  In the event of termination of this
Agreement, this Agreement shall become void and of no effect with no liability
on the part of any party hereto; provided, however, that the termination of this
Agreement shall not prevent any party hereto from seeking any remedies (at law
or in equity) against any other party hereto for such party’s breach of any of
the terms of this Agreement occurring prior to such termination.
 
Section 2.2          Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or by facsimile or e-mail transmission, upon
confirmation of receipt, (b) on the first Business Day following the date of
dispatch if delivered by a recognized next-day courier service, or (c) on the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
 

(i) if to Nightingale to:

Nightingale Onshore Holdings L.P. and Nightingale Offshore Holdings L.P.
c/o Rhône Capital IV L.P.
630 5th Avenue, Suite 2710
Fax:  +1.212.218.6789
E-mail:  steiner@rhonegroup.com
Attention:  M. Allison Steiner

and

 
(ii)            if to the Company, Parent or Acquisition Sub, in accordance with
Section 9.2 of the Merger Agreement, or to such other persons, addresses or
facsimile numbers as may be designated in writing to each other party hereto by
the person entitled to receive such communication as provided above.
 
-3-

--------------------------------------------------------------------------------

 
Section 2.3          Amendments; Waivers; Extensions.
 
(a)            This Agreement may not be amended, modified, altered or
supplemented, except by an instrument in writing signed on behalf of each of the
parties hereto.
 
(b)            At any time prior to the Effective Time, the parties hereto may,
to the extent permitted by applicable law, (i) extend the time for the
performance of any of the obligations or other acts of the other party,
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions contained herein.  Any agreement on the
part of a party to any such extension or waiver shall be valid only if set forth
in a written instrument signed on behalf of such party.  The failure of a party
to assert any of its rights under this Agreement or otherwise shall not
constitute a waiver of those rights.  No single or partial exercise of any
right, remedy, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  Any waiver shall be effective only in the specific instance and for
the specific purpose for which given and shall not constitute a waiver to any
subsequent or other exercise of any right, remedy, power or privilege hereunder.
 
Section 2.4          Expenses.  All costs and expenses incurred in connection
with this Agreement shall be paid by the party incurring such costs and
expenses, whether or not the transactions contemplated by this Agreement or the
Merger Agreement are consummated.
 
Section 2.5          Binding Effect; Benefit; Assignment.  Neither this
Agreement nor any rights, interests or obligations hereunder shall be assigned
by any of the parties hereto (whether by operation of a Legal Requirement or
otherwise) without the prior written consent of the other parties hereto, except
that the Agreement may be assigned by Parent or Acquisition Sub to an Affiliate
of such party; provided that the party making such assignment shall not be
released from its obligations hereunder.  Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns.
 
Section 2.6          Governing Law.  This Agreement shall be governed by, and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of laws provision or rule (whether of the State
of Delaware or any other jurisdiction); provided, however, that the laws of the
State of Florida shall govern any matters pertaining to the internal corporate
governance of the Company.
 
Section 2.7          Counterparts.  This Agreement may be executed in
counterparts (including by electronic means), each of which shall be considered
one and the same agreement and this Agreement shall become effective when a
counterpart signed by each party shall be delivered to the other party, it being
understood that both parties need not sign the same counterpart.  Delivery of an
executed signature page of this Agreement by facsimile or other customary means
of electronic transmission (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart hereof.
 
-4-

--------------------------------------------------------------------------------

 
Section 2.8          Venue; Waiver of Jury Trial.
 
(a)            Each party hereby submits to the nonexclusive jurisdiction of the
Delaware Court of Chancery (or, if (but only if) the Delaware Court of Chancery
shall be unavailable, any other court of the State of Delaware or any federal
court sitting in the State of Delaware), for the purpose of any action or
proceeding arising out of or relating to this Agreement and each of the parties
hereto hereby irrevocably agrees that all claims in respect to such action or
proceeding may be heard and determined in any such court.
 
(b)            Each of the parties hereto (a) irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself or its property, by personal delivery of copies of such process
to such party and nothing in this Section 2.8 shall affect the right of any
party to serve legal process in any other manner permitted by law, (b) consents
to submit itself to the personal jurisdiction of the Delaware Court of Chancery,
any other court of the State of Delaware and any federal court sitting in the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement and (c) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court.  Each party hereto agrees that a final judgment
in any action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(c)            EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY
PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
THEREOF.  EACH PARTY (A) MAKES THIS WAIVER VOLUNTARILY AND (B) ACKNOWLEDGES THAT
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 2.8.
 
Section 2.9          Entire Agreement; Third Party Beneficiaries.  This
Agreement (including the documents and the instruments referred to herein)
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and (b) is not intended to, and does not, confer upon any
person or entity other than the parties hereto any rights or remedies hereunder.
 
Section 2.10         Severability.  Any term or provision of this Agreement that
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability and shall
not render invalid or unenforceable the remaining terms and provisions of this
Agreement or affect the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.
 
-5-

--------------------------------------------------------------------------------

 
Section 2.11         Enforcement.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms on a timely basis or were
otherwise breached.  It is accordingly agreed that, in the event of any breach
or threatened breach by any other party of any covenant or obligation contained
in this Agreement, the non-breach party shall be entitled (in addition to any
other remedy that may be available to it, including monetary damages) to seek
and obtain (on behalf of themselves and the third-party beneficiaries of this
Agreement) (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (b) an
Injunction, restraining such breach or threatened breach.  No party or any other
person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 2.11, and each party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.
 
Section 2.12         Descriptive Headings.  The descriptive headings used herein
are inserted for convenience of reference only and are not intended to be part
of or to affect the meaning or interpretation of this Agreement.
 
Section 2.13         Interpretation.  The parties have participated jointly in
the negotiation and drafting of this Agreement.  Consequently, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.  When a reference is made in this
Agreement to an Article, Section, Annex or Exhibit, such reference shall be to
an Article or Section of, or an Annex or Exhibit to, this Agreement, unless
otherwise indicated.  Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term.  Any statute defined or referred to herein or any
agreement or instrument that is referred to herein means such statute, agreement
or instrument as from time to time amended, modified or supplemented, including
(in the case of statutes) by succession of comparable successor statutes. 
References to a person are also to its permitted successors and assigns.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.
 
 

  ELIZABETH ARDEN, INC.                 By:       /s/ E. Scott Beattie     Name:
E. Scott Beattie     Title: Chairman and CEO

 
 
 
[Preferred Redemption Agreement]

--------------------------------------------------------------------------------

 

REVLON, INC.         By:  /s/ Fabian T. Garcia   Name: Fabian T. Garcia   Title:
President and Chief Executive Officer                     REVLON CONSUMER
PRODUCTS CORPORATION                           By: /s/ Fabian T. Garcia    
Name: Fabian T. Garcia     Title: President and Chief Executive Officer        
            RR TRANSACTION CORP.                           By: /s/ Michael T.
Sheehan     Name: Michael T. Sheehan     Title: Vice President and Secretary

 

 

[Preferred Redemption Agreement]

--------------------------------------------------------------------------------

 

  NIGHTINGALE ONSHORE L.P.                           By: /s/ Franz-Ferdinand
Buerstedde     Name: Franz-Ferdinand Buerstedde     Title: Authorized Signatory
                    NIGHTINGALE OFFSHORE L.P.                           By: /s/
Franz-Ferdinand Buerstedde     Name: Franz-Ferdinand Buerstedde     Title:
Authorized Signatory

 
 
 
[Preferred Redemption Agreement]